Citation Nr: 1213777	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  99-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to May 1966 and from December 1967 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied a petition to reopen the Veteran's claim of entitlement to service connection for hypertension.

This issue was before the Board in June 2007, when it was determined that additional evidentiary development was necessary prior to the adjudication of the claim.  Additionally, this matter was again remanded in October 2011 to afford the Veteran a Board hearing.  

In this case, the record indicates that the Veteran's original claims file has been lost.  The current folder has been rebuilt but is clearly missing a substantial number of documents.  As indicated above, the rating on appeal involves a petition to reopen a previously denied claim of service connection for hypertension.  The initial denial, and the evidence upon which it was based, are not contained in the rebuilt folder.  In fact, the May 1998 rating decision, a copy of which is available, references private treatment reports that are not currently of record.  In light of the deficiencies in the record, the Board cannot properly evaluate whether new and material evidence has been received since the last final decision, because the evidence then of record is not available for review.  Therefore, in the interests of fairness, the claim will be addressed on a de novo basis, without consideration of the provisions under 38 C.F.R. § 3.156 concerning new and material evidence.  

In February 2012, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran was afforded an additional 30 days for submission of evidence.  In April 2012, the Board received additional evidence without a waiver of RO initial consideration.  Included in the evidence are several treatment records pertaining to diabetes mellitus, as well as the Veteran's active service in Thailand.  The Board notes that a July 2009 rating decision denied a claim for diabetes mellitus.  However, the newly submitted evidence is construed as a petition to reopen that claim.  Consequently, such issue is referred to the RO for additional consideration.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

As noted, in April 2012 the Veteran submitted additional evidence without a waiver of RO initial consideration.  While the records primarily pertain to his diabetes mellitus, there are references to his hypertension contained therein. 

As this evidence has not been previously reviewed by the RO, the Board may not consider it in the first instance.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Regrettably, the case is REMANDED once again for the following:

1. The RO should review the additional evidence submitted by the Veteran and undertake any other development suggested by the evidence.  

2.  Should adjudication of the referred issue of diabetes mellitus result in a grant of service connection for that disability, then a VA examiner should review the claims file and opine whether it is at least as likely as not that the Veteran's hypertension is proximately due to the diabetes mellitus.  If answered in the negative, then the examiner should also opine whether it is at least as likely as not that the hypertension has been aggravated (permanently worsened beyond its natural progression) by the diabetes mellitus.  If aggravation is found, the examiner should, to the extent possible, identify the baseline level of disability prior to the aggravation.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

3. Thereafter, readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


